UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 14-7359


ROBERT EUGENE EASON,

                  Petitioner - Appellant,

          v.

JOSEPH B. HALL,

                  Respondent – Appellee,

          and

STATE OF NORTH CAROLINA,

                  Respondent.



                                No. 14-7393


ROBERT EUGENE EASON,

                  Petitioner - Appellant,

          v.

JOSEPH B. HALL,

                  Respondent – Appellee,

          and

STATE OF NORTH CAROLINA,

                  Respondent.
Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever III,
Chief District Judge. (5:13-hc-02004-D)


Submitted:   January 27, 2015          Decided:   February 6, 2015


Before KEENAN, FLOYD, and THACKER, Circuit Judges.


No. 14-7359 dismissed; No. 14-7393 affirmed by unpublished per
curiam opinion.


Robert Eugene Eason, Appellant Pro Se. Clarence Joe DelForge,
III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               In    these    consolidated         appeals,       Robert    Eugene   Eason

seeks     to     appeal      the    district       court’s      order      dismissing   as

untimely his 28 U.S.C. § 2254 (2012) petition (No. 14-7359), and

the     court’s        post-judgment          order      overruling        his    pleading

purported        to     be        objections       to     the     magistrate       judge’s

recommendation         (No.       14-7393).        The    order    dismissing      Eason’s

§ 2254 petition as untimely is not appealable unless a circuit

justice     or      judge    issues    a   certificate       of    appealability.       28

U.S.C. § 2253(c)(1)(A) (2012).                     A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2012).                When the

district court denies relief on procedural grounds, the prisoner

must demonstrate both that the dispositive procedural ruling is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                       Slack v. McDaniel, 529 U.S.
473, 484-85 (2000).

               We have independently reviewed the record and conclude

that Eason has not made the requisite showing.                          Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma    pauperis,          and    dismiss    Eason’s      appeal    of     the   district

court’s order dismissing his § 2254 petition as untimely.                               We

affirm the district court’s order overruling Eason’s objections

to    the      magistrate          judge’s     recommendation         because      Eason’s

                                               3
petition was not referred to a magistrate judge.                We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.


                                                  No. 14-7359 DISMISSED
                                                   No. 14-7393 AFFIRMED




                                     4